       Case 4:20-cv-00377-JGZ Document 10 Filed 09/15/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Rose A Karam,                                      No. CV-20-00377-TUC-JGZ
10                  Plaintiff,                          ORDER
11   v.
12   Nina Vadiei, et al.,
13                  Defendants.
14
15          On September 2, 2020, Defendants filed a Notice of Removal of Civil Action Under
16   28 U.S.C. § 1367 (Supplemental). (Doc. 1.) Upon review of the notice and attached

17   documents, the Court will remand this action to state court.
18          Defendants seek to remove the pending action, asserting that it is related to Plaintiff

19   Karam’s September 13, 2018 complaint which alleged claims under state law, the

20   Americans with Disabilities Act, and Rehabilitation Act. See CV-18-00455-RCC. In that
21   case, the Court dismissed all claims against Defendants Genoa Healthcare, LLC, and
22   Banner University Medical Center with prejudice. The claims against Defendant Arizona

23   Board of Regents are still pending before the Court.

24          Plaintiff filed the present action in state court on August 13, 2020. Plaintiff’s

25   complaint alleges only state law claims. Defendants seek to remove the action to this

26   Court because the defamation and civil conspiracy claims brought against Defendants
27   Genoa and Banner in the new action are nearly identical to the defamation and civil
28   conspiracy claims brought against Genoa and Banner in the 2018 lawsuit. Defendants
          Case 4:20-cv-00377-JGZ Document 10 Filed 09/15/20 Page 2 of 3



 1   assert that the Court may exercise supplemental jurisdiction over the new state law claims
 2   pursuant to 28 U.S.C. § 1367.
 3            Any civil action brought in state court over which the federal district courts have
 4   original jurisdiction may be removed to the federal district court for the district where the
 5   action is pending. 28 U.S.C. § 1441(a). Courts strictly construe the statute against removal
 6   jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). Indeed, there is a “strong
 7   presumption” against removal and “[f]ederal jurisdiction must be rejected if there is any
 8   doubt as to the right of removal in the first instance.” Id. “The ‘strong presumption’ against
 9   removal jurisdiction means that the defendant always has the burden of establishing that
10   removal is proper.” Id. “If at any time before final judgment it appears that the district court
11   lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
12            “Federal courts are courts of limited jurisdiction. They possess only that power
13   authorized by Constitution and statutes[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511
14   U.S. 375, 377 (1994). Section 1367 grants the district courts power to exercise
15   supplemental jurisdiction over “all other claims that are so related to claims in the action”
16   when the district court has original jurisdiction “in any civil action.” 28 U.S.C. § 1367(a).
17   The language of § 1367 “require[s] that supplemental jurisdiction be exercised in the same
18   case, not a separate or subsequent case.” Ortolf v. Silver Bar Mines, Inc., 111 F.3d 85, 87
19   (9th Cir. 1997); see Peacock v. Thomas, 516 U.S. 349, 355 (1996) (“In a subsequent lawsuit
20   involving claims with no independent basis for jurisdiction, a federal court lacks the
21   threshold jurisdictional power that exists when ancillary claims are asserted in the same
22   proceeding as the claims conferring federal jurisdiction.”).
23            The complaint in this case alleges neither diversity of citizenship nor a federal claim,
24   and, as explained above, the supplemental jurisdiction bestowed by § 1367 is not a source
25   of original jurisdiction. Without any basis for original jurisdiction in this action, the action
26   must be remanded to state court.
27   //
28   //


                                                    -2-
       Case 4:20-cv-00377-JGZ Document 10 Filed 09/15/20 Page 3 of 3



 1            Accordingly,
 2            IT IS ORDERED that the Clerk of the Court shall REMAND this action to state
 3   court.
 4            Dated this 14th day of September, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
